Citation Nr: 1624572	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the right side of the face.  

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for a bilateral leg disorder.  

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for a right eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972, with service in Vietnam from January 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In addition to the claims folder, this appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  VBMS contains the Veteran's appellate brief, VA treatment records, a VA examination, and other documetns that are irrelevant to the claims on appeal or duplicative of the documents in the paper claims file.  Virtual VA contains VA treatment records and documents that are duplicative of what is in VBMS and the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding claim of entitlement to service connection for a lumbar spine disability, remand is required to obtain an additional examination.  A June 2010 VA examination was conducted.  The Veteran reported injuring his back during his Vietnam service when a bunker caved in on him after a shell attack and subsequent back injury when jumping from a helicopter while in Vietnam.  The Veteran then reported his regular military duties required carrying 75 pound packs, 50 to 60 pound artillery shells, and sleeping on cots which contributed to his back disorder.  The Veteran reported receiving VA medical care since his military service.  The diagnosis was degenerative osteoarthritis of the lumbar spine.  The examiner opined that the disorder was less likely than not secondary to military service, explaining that there was no medical documentation found for a low back condition, injury, or treatment in the military service records or exam forms or in the VA treatment records until quite recently.  Essentially, the examiner relied on the lack of medical documentation in providing a negative nexus opinion.  The Board finds this examination to be inadequate as it did not discuss the Veteran's lay statements of back symptoms since service, despite the lack of medical documentation, which is not required.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (providing that the examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  On remand, a new medical examination and opinion must be obtained.  

Regarding the claims of entitlement to service connection for bilateral leg disorder, a bilateral foot disorder, and residuals of a right face injury, remand is required to obtain an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In his 2009 claim, the Veteran has asserted that his legs and feet were injured when a bunker caved in on him after a rocket and artillery attack.  The Veteran also stated in his claim that he has had continued bilateral leg and foot pain since that time.  Although there are no diagnoses of record, the Veteran has provided competent evidence of recurring symptoms, competent evidence of an in-service event, and competent evidence of continuing symptoms.  Accordingly, an examination is warranted.  
Additionally, the Veteran asserts that his lower extremity symptoms are symptoms of acute neuropathy as a result of his exposure to Agent Orange while service in Vietnam.  A veteran may be entitled to a presumption of service connection based on exposure to herbicides during the Vietnam Era for early onset peripheral neuropathy that manifested within one year following last exposure to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Here, the Veteran has confirmed service in the Republic of Vietnam during the Vietnam era.  If his lower extremity symptoms are manifestations of early-onset neuropathy that manifested within one year of the date the Veteran last was exposed to Agent Orange during his military service, then service-connection is presumptively warranted.  Thus, an examination is also warranted on this basis.  

Regarding the Veteran's claim of entitlement to service connection for residuals of a right face injury, remand is required for an examination.  VA treatment records note that the Veteran reported pain in the right side of his face.  The Veteran has consistently linked the onset of this pain to an in-service trauma to his face.  In an April 2010 statement, the Veteran's wife described witnessing the Veteran struggle with physical pain in the right side of his face for the previous 40 years.  Thus, there is competent evidence of recurrent symptoms, an in-service event, and continuing symptoms.  The Board finds that an examination is necessary.  

Finally, in an October 2010 notice of disagreement (NOD), the Veteran disagreed with the June 2010 rating decision that denied service connection for a right eye disorder.  This NOD was timely.  No statement of the case (SOC) has been issued addressing the claim.  The Board is required to remand the issue of entitlement to service connection for a right eye condition for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (vacating a Board decision and remanding a matter where VA failed to issue an SOC after the appellant filed a timely NOD).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative with a Statement of the Case that addresses his claim of entitlement to service connection for a right eye disorder.  The Veteran should be appropriately notified of the time limits to perfect his appeal.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a Statement of the Case.   

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his lumbar spine disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder had onset in or was otherwise caused by the Veteran's military service.  The examiner must specifically address the following:  1) the Veteran's described back injury as a result of a bunker caving in on him during his military service; 2) the Veteran's description of sustaining a back injury after jumping from a helicopter during military service; and 3) the Veteran's description of repeated carrying of 75 pound packs and 50 to 60 pound artillery rounds and by sleeping on cots during his military service.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed conditions of the lower extremities. The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all currently diagnosed lower extremity disorders, to any lower extremity to include orthopedic, neuropathic, or neurologic disability.  

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder of the legs or feet had its onset in, or was otherwise caused by, military service.  The examiner must specifically address the Veteran's complaints of lower extremity symptoms beginning in his military service and lasting until his present claim.

Third, if there is a diagnosis of early-onset peripheral neuropathy of either lower extremity, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) this disorder had onset within one year of the last date of exposure to Agent Orange during the Veteran's Vietnam service.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any aspect of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

